DISMISS; and Opinion Filed July 9, 2019.




                                                                In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                      No. 05-18-01300-CV

                                          LARRY DAVIS, Appellant
                                                    V.
                                      CREST AT PARK CENTRAL, Appellee

                                On Appeal from the County Court at Law No. 2
                                            Dallas County, Texas
                                    Trial Court Cause No. CC-18-05139-B

                                         MEMORANDUM OPINION
                                     Before Justices Bridges, Brown, and Nowell
                                              Opinion by Justice Brown
          Appellant appeals from the trial court’s October 24, 2018 order setting the supersedeas

bond in a forcible detainer case.1 Typically, we would treat this appeal as a motion to review the

amount of the supersedeas bond. However, as detailed below, this issue is now moot.

          After reviewing the clerk’s record, the Court instructed appellant to file, by May 28,

2019, a letter brief addressing our jurisdiction over this appeal. We cautioned appellant that

failure to comply may result in dismissal of the appeal without further notice. As of today’s

date, appellant has not filed a response.

          The trial court signed the judgment in the underlying forcible detainer case on October

18, 2018. A judgment in a forcible detainer case may not be stayed under any circumstances unless
     1
      On October 18, 2018, the trial court signed a final judgment in the underlying forcible detainer case. Appellant timely appealed that
judgment, and it was assigned appellate cause number 05-18-01299-CV. That appeal remains pending.
the appellant files a supersedeas bond in the amount set by the trial court within ten days of the date

the judgment is signed. See TEX. PROP. CODE ANN. § 24.007. Because the underlying forcible

detainer judgment can no longer be stayed, review of the order setting the bond is now moot.

See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (appellate court cannot

decide moot controversy). Accordingly, we dismiss this appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE


181300F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LARRY DAVIS, Appellant                               On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-18-01300-CV         V.                        Trial Court Cause No. CC-18-05139-B.
                                                     Opinion delivered by Justice Brown. Justices
CREST AT PARK CENTRAL, Appellee                      Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CREST AT PARK CENTRAL recover its costs of this
appeal from appellant LARRY DAVIS.


Judgment entered this 9th day of July, 2019.




                                               –3–